Title: To Alexander Hamilton from Jeremiah Olney, 25 April 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom HouseDistrict of Providence 25th April 1793.
Sir
Agreeably to the information contained in my Letter of the 15th Instant, I have attended the Superior Court which met at East Greenwich for the County of Kent on the 22nd. Instant, and am sorry to acquaint you that the Causes of Messrs. Arnold and Dexter, against me, in the Case of the Brigantine Neptune, remain undecided, the Chief Justis being indisposed and unable to attend the Court declined acting on this Business in his absence, this will unavoidably postpone a decision of it, untill the Court meets here in Septr. next. There will be some Change in the Court, one new Judge at least, will be added in the place of one some time Since Deceased, which will be the cause of additional Expence, as the pleadings must then Necessarily be Taken up a Second time.
I have the Honor to be &c.
Jereh. Olney Collr.
A. Ander Hamilton Esqr.Secy. Treasury
